Citation Nr: 0913773	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary hypertension, 
claimed as secondary to service-connected achalasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to 
December 1987.  His DD 214 indicates that he had additional 
active service for eight months, three days.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for pulmonary 
hypertension, claimed as secondary to service-connected 
achalasia.  

In April 2007, the Veteran submitted a claim for interstitial 
lung disease, also claimed as secondary to achalasia.  In a 
previous Board decision dated February 2008, and again in 
August 2008, the Board referred the Veteran's request to the 
RO for appropriate action.  However, as it appears that this 
claim has still not been addressed, likely because the claims 
file was sent to the Appeals Managements Center rather than 
the RO, the issue is again referred to the RO for appropriate 
action.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims file.

In August 2008, the Board remanded the matter a second time 
for further development, specifically to obtain updated VA 
medical center ("VAMC") treatment records.  This was 
accomplished, and in December 2008, the VA Appeals Management 
Center issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.




FINDING OF FACT

The preponderance of the evidence of record indicates that 
the Veteran does not currently have pulmonary hypertension.


CONCLUSION OF LAW

Pulmonary hypertension was neither incurred in, nor 
aggravated by active service, and is not the result of his 
service-connected achalasia.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated July 2004 
and April 2008.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

The Board finds that these notice requirements have been 
satisfied by the letter issued in April 2008.  This letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") treatment records, private physician treatment 
records and VA examination reports dated October 2004, August 
2005 and April 2008.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases of the 
cardiovascular system, such as pulmonary hypertension, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to the 
Veteran.



III. Analysis

The Veteran contends that he has pulmonary hypertension 
(claimed as heart and lung abnormalities) as a result of his 
service-connected achalasia.  (See claim, June 2003; VA Form 
9, July 2004.)  

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for or diagnosis of any heart or lung disorders.  
His March 1980 enlistment examination indicates normal heart, 
lungs and chest and vascular system, as do periodic medical 
examination reports in June 1976, January 1981 and January 
1986.  A January 7, 1986 medical record indicates that he 
reported feeling faint, then was observed falling to the 
floor and hitting his head with possible loss of 
consciousness for approximately 30 seconds.  The diagnosis 
was syncopal episode (fainting) after blood drawing.  The 
Veteran's November 1987 separation examination report noted 
the January 1986 syncopal episode, but indicated that there 
was "no sequelae." 
   
Following separation from service, there is no indication 
that he sought or received treatment, or was diagnosed with 
any heart or lung disorders within the one-year presumptive 
period.  As such, service connection for pulmonary 
hypertension on a presumptive basis is not warranted.

A review of the Veteran's VAMC medical treatment records 
reveals that in July 2002, he underwent a Heller myotomy and 
left thoracotomy for his achalasia.  A December 2002 surgery 
clinic note indicates that he was seen for complaints of 
fatigue and odd sensations with respirations in his left 
chest.  Upon examination, he was found to have good lung 
sounds with good air movement, slightly more muffled on the 
left.  The examiner noted that the fatigue was unexplained, 
but "[l]ikely not surgical."

In July 2003, he underwent a CT scan of his head, which 
revealed no evidence of intracranial hemorrhage, tumefaction 
or midline shifting.  

In May 2004, he was evaluated by Dr. M., a cardiologist, with 
regard to his complaints of lower extremity edema and dyspnea 
(shortness of breath).   The doctor noted that he had a 
history of achalasia, but no history of heart disease.  The 
Veteran reported that he had no shortness of breath on 
exertion, and only experienced the condition when bending 
over to tie his shoes.  He also reported no chest pain.  Upon 
physical examination, his heartbeat was found to be regular 
and without murmurs.  His lower extremities showed 3+ edema 
on the left and 1+ on the right, only slightly pitting, with 
no signs of phlebitis.  His assessment was "near syncope 
doubt, but must rule out cardiac causes, edema, venous 
insufficiency as it is asymmetric, rule out congestive heart 
failure, renal disease."  He ordered a Holter monitor study, 
which was completed later that month and revealed mild 
diastolic dysfunction and mild pulmonary hypertension.  The 
diagnosis was syncope and edema, rule out, but doubt deep 
vein thrombosis/pulmonary embolism.  
 In April 2004, he was seen for a psychology consultation at 
the VAMC with complaints of "spells of rapidly cycling in 
and out of consciousness," beginning about six months 
earlier and occurring several times per week.  The diagnosis 
was dysthymia versus delusional disorder, somatic type.

Upon follow-up with Dr. M. in August 2004, he noted than the 
Veteran's echocardiogram ("EKG") "suggested mild pulmonary 
hypertension."  He noted that the Veteran was having 
"bizarre spells" more like some kind of dissociative 
reaction, which the Veteran suggested were possibly due to 
his nervous condition; the doctor said that he was inclined 
to agree.  A June 2004 ultrasound of the lower extremities 
had revealed normal venous findings, as did a venous Doppler.  
He opined that the Veteran had mild diastolic dysfunction and 
pulmonary hypertension and said that he doubted that his 
pulmonary hypertension was nearly bad enough to cause Cor 
pulmonale type right-sided congestive heart failure.  He 
further opined that the Veteran's "spells" were "probably 
non-cardiac."    

The claims folder also contains records showing that the 
Veteran was granted Social Security Disability Insurance 
("SSDI") by the Social Security Administration ("SSA"), 
with a primary diagnosis of organic mental disorder, and a 
secondary diagnosis of affective disorder.  A medical 
examination report from Dr. T. McCormick for the Florida 
Department of Disability Determinations, dated May 2004, 
revealed that the Veteran had multiple health problems, the 
etiology of which the examiner was uncertain.  He said that 
based on the Veteran's edema, he appeared to have some 
cardiovascular disease, but noted that this had not been 
fully evaluated. 
In October 2004, the Veteran underwent a pulmonary function 
test at the VAMC, which revealed mild extrinsic ventilatory 
dysfunction.  The physician noted that as the DLCO (diffusion 
capacity of carbon monoxide) was low normal, early intrinsic 
restrictive ventilatory defect could not be ruled out.  

Also in October 2004, the Veteran underwent a VA respiratory 
examination in conjunction with his service connection claim.  
The examiner noted that he had reviewed the entire claims 
folder, including records showing that the Veteran was 
service-connected for achalasia with hiatal hernia effective 
March 2002.  He noted that in July 2002, the Veteran had 
undergone a Heller myotomy via a left lateral thoracotomy.  
He also noted that he had not undergone any recent tests to 
evaluate his claimed pulmonary disorder.  The Veteran 
reported experiencing dyspnea on exertion, as well as at 
rest, and a history of bilateral lower extremity edema, left 
greater than right for the past six months, which improved 
through the use of compression stockings.  He reported a one-
year history of tobacco use in 1980, but denied any history 
of asthma.  He also denied a history of myocardial 
infarction, congestive heart failure, acute rheumatic heart 
failure, valvular dysfunction, endocarditis or pericarditis.  
The examiner noted that he had been prescribed no medication 
for his alleged lung disorder.  

On physical examination, his lungs were clear to auscultation 
bilaterally with good air movement.  The examiner noted the 
Veteran's well-healed thoracotomy incision at the left 
posterior lung.  Although the Veteran reported pain at the 
incision site, the examiner noted no evidence of Cor 
pulmonale (right-sided heart failure due to long-term high 
blood pressure in the pulmonary arteries and right ventricle 
of the heart).  The Veteran had regular cardiac rate and 
rhythm with no gallops, rubs or murmurs.  There was no 
evidence of heart failure on examination, as the PMI (point 
of maximum impulse) was noted to be within normal limits on 
palpation.  Bilateral lower extremity edema was noted, 
however, as 1+ with compression stockings in place; 
peripheral pulses were intact.  The examiner reviewed the 
Veteran's medical records, specifically noting the results of 
his 2004 Holter monitor, EKG and chest x-ray.  He observed 
that the Veteran had evidence of minimal pleural scarring 
from his left thoracotomy, but indicated that he was highly 
doubtful that he had any pulmonary dysfunction related to 
this.  He ordered pulmonary function tests to further 
evaluate his condition.  He opined that the Veteran had 
evidence of mild pulmonary hypertension based on the August 
31, 2004 EKG report from Dr. M., as well as mild diastolic 
dysfunction seen on his May 2004 EKG, and provided the 
following opinion: 

[These conditions ] are, in my opinion, 
completely unrelated to his history of achalasia 
with hiatal hernia and need for Heller myotomy 
status post surgical intervention via a left 
lateral thoracotomy approach. ... The minimal 
pleural scarring should not contribute 
significantly to [his] claimed dyspnea on 
exertion.  In my opinion, this veteran's 
pulmonary hypertension is responsible for his 
pulmonary complaints.  The veteran will need 
further workup by his primary care provider 
and/or by his cardiologist to determine the 
etiology of pulmonary hypertension.

(VA examination report, October 2004.)

In August 2005, the Veteran underwent a second VA examination 
with reference to his claim of an increased rating for his 
service-connected achalasia.  After reviewing the claims 
folder and completing a physical examination, the examiner 
opined that there was no evidence of a pulmonary or cardiac 
condition secondary to his thoracotomy.  He specifically 
noted that a chest x-ray revealed no evidence of 
diaphragmatic paralysis at the left lung and therefore, no 
diaphragmatic nerve damaged was evidenced.

In November 2005, the Veteran was seen at the VAMC with 
complaints of progressively worsening sensation of dyspnea 
with exertion.  He said that rest alleviated the symptoms.  
The treating physician noted that there were no obvious 
symptoms of respiratory distress at that time.  The diagnosis 
was dyspnea on exertion for one year.  No emergent condition 
was identified at that time.  The Veteran was given a new 
medication and advised to get an Adenosine Thallium heart 
stress test.  

In December 2005, he was seen with complaints of "severe" 
pain in the upper abdomen and chest for two days not 
associated with shortness of breath.  Upon physical 
examination, his heart and lungs were found to be normal.  
The diagnosis was esophageal achalasia.  Later that month, he 
was seen by his gastroenterologist for an upper endoscopy.  
Results revealed some inflammation of the stomach.  (See VAMC 
report, January 2006.)  He was advised to continue taking 
medication to suppress stomach acid.  

In February 2006, the Veteran underwent a pulmonary function 
test at the VAMC.  The physician noted that it revealed a 
pattern consistent with mild restrictive ventilatory 
dysfunction ("RVD").  He further noted that this was 
confirmed by a reduced total lung capacity, which, in 
addition to a functional residual capacity, was decreased 
consistent with the RVD.  He opined that the diffusion 
capacity of carbon monoxide in combination with the RVD 
findings suggested the presence of intrinsic parenchymal lung 
disease.  He did not, however, find that the Veteran had 
pulmonary hypertension.

The claims file contains handwritten, private medical 
treatment notes, dated August 2006, from Dr. S. Bagnoli, in 
which he concluded that the Veteran had small artery 
dysfunction/reactive airway disease.  He also noted that his 
February 2006 pulmonary function test indicated restriction.  
He wrote a question mark next to the EKG findings of mild 
pulmonary hypertension.  He indicated that follow-up with 
"NIF" and "MEF" was necessary.  Although it is unclear, it 
is presumed that these refer to non-invasive airflow study 
and maximum expired/expiratory flow rate.  He also wrote 
"need to monitor PAP" and indicated that the Veteran should 
obtain a right heart catheterization.  

In September 2006, the Veteran underwent a sleep study at the 
VAMC, which revealed obstructive sleep apnea syndrome, mild 
by frequency of events with moderate oxygen desaturations.  
It was noted that he was to be treated with an auto-adjusting 
positive airway pressure machine.

In October 2006, the Veteran underwent an EKG at the VAMC.  
The study revealed "preserved overall left ventricular 
systolic function.  No left ventricular segmental wall motion 
abnormalities could be detected.  Mild left ventricle 
dysfunction.  No pericardial effusion.  Moderately elevated 
RV/PA pressures.  Frequent PVCs were noted during the exam."

In November 2006, the Veteran underwent a CT scan at the 
VAMC, which revealed mild interstitial lung disease, 
especially in the lung bases and perihilar areas.  It also 
showed that his heart was borderline in size.  

In March 2007, the Veteran underwent a second laparoscopic 
Heller myotomy.  It was noted that his lungs were clear with 
regular, non-labored respiration; he denied dyspnea.  His 
heart rate was also regular.  The discharge diagnosis was 
achalasia.  In April, he returned for a cardiology follow-up.  
The physician opined that his shortness of breath was 
probably mostly de-conditioning with some restrictive 
ventilation defect, possibly related to his prior 
thoracotomy, mild diastolic dysfunction and pulmonary 
hypertension.

In April 2007, Dr. Bagnoli wrote a letter concerning his 
treatment of the Veteran.  He provided a list of the 
Veteran's then-current diagnoses, which included "what 
appeared to be mild interstitial lung disease (possibly 
related to his history of severe esophageal disease with 
recurring aspiration)."  He noted that this was based on the 
Veteran's November 2006 CT scan.  He also noted that the 
Veteran had been diagnosed with pulmonary hypertension on 
three previous Trans thoracic EKGs.  Additionally, he noted 
that the Veteran had been diagnosed with mild obstructive 
sleep apnea in September 2006 based on a polysomnogram.  
Other findings included achalasia, diagnosed in the late 
1990's with surgery performed in 2002; chronic pain syndrome 
subsequent to previous motor vehicle accidents with herniated 
disc; apparent history of "partial seizures" in the past; 
and history of previous fall with apparent head injury many 
years ago.  He noted that the Veteran had been advised to 
undergo a Transesophagal EKG with bubble contrast for 
evaluation of his right ventricle, left ventricle, valves and 
pulmonary artery pressure, as well as to exclude a shunt, and 
a right heart catheterization for evaluation of  "PAP, PAOP 
and CI," and "serologies to include an ANA, ESR and RF."

In May 2007, the Veteran was seen at the VAMC for complaints 
of chest pain and dyspnea.  He underwent a cardiac 
catheterization of the left and right heart, a left ventricle 
angiography and a coronary angiography.  The diagnosis was 
mild obstructive coronary artery disease, normal pulmonary 
artery pressures, normal left and right heart filling 
pressures, normal left ventricular function and no 
significant valvular disease.  However, there were no 
findings of pulmonary hypertension; the cardiologist noted 
that there were no findings to explain his shortness of 
breath.  

In June 2007, the Veteran testified at a hearing before the 
Board, in which he claimed that his heart and/or lung 
disorders are the result of a "traumatic brain injury" in 
service.  Despite findings of no lung damage during the 
August 2005 VA examination, he asserted that his lungs were 
damaged during his thoracotomy.  

In April 2008, the Veteran underwent a third VA examination.  
He told the examiner that after walking two blocks, he had to 
stop due to shortness of breath.  He said that he was 
currently on no medications for his lungs.  Upon physical 
examination, he was found to have a normal heart rate and 
rhythm with no appreciable gallops, rubs or murmurs.  Lungs 
were clear to auscultation and equal bilaterally with no 
adventitial breath sounds.  The examiner noted that he had 
normal chest excursion with no evidence of right ventricular 
hypertrophy or pulmonary hypertension.  He diagnosed the 
Veteran with mild interstitial lung disease by CT scan with a 
mild restrictive ventilatory defect by pulmonary function 
tests.  However, he concluded that the Veteran had no 
evidence of pulmonary hypertension on the "definitive 
test," which was the left and right heart catheterization in 
May 2007.  He also opined that the Veteran's mild pulmonary 
fibrosis and mild restrictive ventilatory defect were not 
related to his head injury with loss of consciousness that he 
sustained in service.  He concluded that no further testing 
was necessary.  

Based on a review of the competent medical evidence of 
record, which reveals no current diagnosis of pulmonary 
hypertension, the Board concludes that the first element of 
Wallin v. West (11 Vet. App. 509, 512 (1998)) is not 
satisfied; as the preponderance of the competent and 
probative evidence is against finding that the Veteran 
currently has pulmonary hypertension.  

The Board has considered the favorable findings of the VA 
examiner during the Veteran's first VA examination in October 
2004, who concluded that he did in fact have pulmonary 
hypertension.  However, his opinion was based on the results 
of the August 2004 EKG, which the Veteran's cardiologist, Dr. 
M., interpreted as "suggested mild pulmonary hypertension." 
(See VAMC records, August 2004.)  However, it appears that 
neither Dr. M., nor the first VA examiner, ever reviewed the 
Veteran's May 2007 cardiac catheterization report, which 
revealed negative findings for pulmonary hypertension.  As 
noted above, the second VA examiner explained that a cardiac 
catheterization is the definitive test for determining the 
presence of pulmonary hypertension.  Therefore, the Board is 
of the opinion that the conclusion of the second VA examiner 
that the Veteran does not have pulmonary hypertension is the 
most probative evidence of record, and outweighs the 
diagnoses of pulmonary hypertension that were offered prior 
to the cardiac catheterization.  Consequently, service 
connection for pulmonary hypertension is not warranted on 
either a direct or secondary basis.

The Board acknowledges the Veteran's contention that he has 
pulmonary hypertension as a result of his service-connected 
achalasia.  The Board is also cognizant that there are 
circumstances in which lay testimony can serve to establish 
an association between service and the claimed disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
as a layperson, the Veteran has not been shown to have any 
medical training or experience that would allow him to 
diagnose a complicated medical condition clearly requiring 
medical expertise, such as diagnosing pulmonary hypertension, 
or linking such disability to achalasia or to a head injury 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for pulmonary hypertension.  The "benefit of the 
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In closing, the Board is cognizant that there is medical 
evidence of record suggesting that the Veteran has pulmonary 
fibrosis, and conflicting evidence as to whether or not such 
disability may be related to service or a service-connected 
disability.  However, as explained in the Introduction, a 
separate claim for interstitial lung disease was raised by 
the Veteran in April 2007, and referred to the RO in the 
August 2008 Board remand.  This matter was once again 
referred to the RO herein.  As such claim has not yet been 
considered by the agency of original jurisdiction, the Board 
lacks jurisdiction to consider the matter.


ORDER

Entitlement to service connection for pulmonary hypertension, 
to include as secondary to service-connected achalasia, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


